DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-10 are pending wherein claims 4-10 are under examination and claims 1-3 are withdrawn from consideration pursuant 37 CFR 1.142(b) as being drawn to non-elected magnesium based alloys. Applicant’s election of claims 4-10 was made without traverse in the response filed on April 5, 2021. 

Allowable Subject Matter
Claims 4-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 4, the prior art does not disclose or adequately suggest a preparation method of a magnesium alloy comprising 7.01 to 9.98 weight percent aluminum; 0.1 to 1.2 weight percent zinc; 0.05 to 0.2 weight percent manganese; 0.3 to 2.5 weight percent tin; 0.1 to 0.5 weight percent samarium; and a balance magnesium, comprising: heating a solid raw material of magnesium to 700 to 730⁰C  for melting to form a magnesium melt; heating solid raw materials of rest ingredients to preset temperatures of the ingredients, then adding the magnesium melt for melting, and stirring for a preset time to form a mixed melt; and solidifying the mixed melt to form the magnesium alloy. The closest prior art to Li et al. (CN ‘837) discloses preparation of a magnesium alloy having 3 to 12 weight percent yttrium, 2 to 6 weight percent samarium, 0.35 to 0.8 weight percent zirconium, the gross volume of impurities of silicon, iron, copper and nickel less than 0.02 weight percent and magnesium for the rest wherein the yttrium, samarium and zirconium are added to a molten magnesium and the intermediate alloy of Mg-Y, Mg-Sm and Mg-Zr is solution heat treated at 500 to 550⁰C for 6 to 12 hours and aged at 175 to 250⁰C for 6 to 50 hours. However, Li et al. (CN ‘837) fails to specify 7.01 to 9.98 weight percent aluminum, 0.1 to 1.2 weight percent zinc, 0.05 to 0.2 weight percent manganese, 0.3 to 2.5 weight percent tin, and 0.1 to 0.5 weight percent samarium. Therefore, claim 4 distinguishes from Li et al. (CN ‘837). 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 1-3 withdrawn from consideration without traverse in the Response filed on April 5, 2021. 
Accordingly, claims 1-3 are canceled. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JESSEE R ROE/               Primary Examiner, Art Unit 1796